BE IT REMEMBERED:

THAT at the term of the Honorable Court of Appeals for the Tenth District of the State of Texas, begun and holden at Waco on the 1st day of January, 2015, present Chief Justice TOM GRAY and Justices REX D. DAVIS and AL SCOGGINS

In the cause

No. 10-15-00314-CV

	IN RE RAMSAY ALLEN RAMSEY

Original Proceeding

the following Judgment was entered on the 17[th] day of September, 2015:

"This cause came on to be heard on the Petition for Writ of Habeas Corpus, and the same being considered, because it is the opinion of this Court said petition should be denied; it is therefore ordered, adjudged and decreed that said petition be, and hereby is, denied.  It is further ordered that Relator Ramsay Allen Ramsey pay all costs in this behalf expended."

I, SHARRI ROESSLER, Clerk of the Court of Appeals for the Tenth District of Texas, at the City of Waco, hereby certify that the foregoing is a true copy of the Judgment entered herein by this Court in the above entitled and numbered cause as appears of record in Minute Book 13, Page 628.

IN WITNESS WHEREOF, I hereunto set my hand and affix the seal of said Court at Waco, this 17[th] day of September A.D. 2015.

SHARRI ROESSLER, Clerk


						By: ___________________________
							Nita Whitener, Deputy Clerk